

115 S2063 IS: Veterans’ Electronic Health Record Modernization Oversight Act of 2017
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2063IN THE SENATE OF THE UNITED STATESNovember 2, 2017Mr. Tester (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress certain documents relating to the
			 Electronic Health Record Modernization Program of the Department of
			 Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Veterans’ Electronic Health Record Modernization Oversight Act of 2017. 2.Oversight of Electronic Health Record Modernization Program (a)Program documentsNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate congressional committees the following documents concerning the Electronic Health Record Modernization Program:
 (1)Integrated Master Plan. (2)Integrated Master Schedule.
 (3)Program Management Plan. (4)Annual and lifecycle cost estimates, including, at a minimum, cost elements relating to—
 (A)Federal Government labor; (B)contractor labor;
 (C)hardware; (D)software; and
 (E)testing and evaluation. (5)Cost baseline.
 (6)Risk Management Plan. (7)Health IT Strategic Architecture Plan.
 (8)Transition Plan for implementing updated architecture. (9)Data Migration Plan.
 (10)System and Data Security Plan. (11)Application Implementation Plan.
 (12)System Design Documents. (13)Legacy Veterans Information Systems and Technology Architecture Standardization, Security Enhancement, and Consolidation Project Plan.
 (14)Health Data Interoperability Management Plan. (15)Community Care Vision and Implementation Plan, including milestones and a detailed description of how complete interoperability with non-Department health care providers will be achieved.
 (b)Quarterly updatesNot later than 30 days after the end of each fiscal quarter during the period beginning with the fiscal quarter in which this Act is enacted and ending on the date on which the Electronic Health Record Modernization Program is completed, the Secretary shall submit to the appropriate congressional committees the most recent updated versions, if any exist, of the following documents:
 (1)Integrated Master Schedule. (2)Program Management Plan, including any written Program Management Review material developed for the Program Management Plan during the fiscal quarter covered by the submission.
 (3)Each document described in section (a)(4). (4)Performance Baseline Report for the fiscal quarter covered by the submission or for the fiscal quarter ending the fiscal year prior to the submission.
 (5)Budget Reconciliation Report. (6)Risk Management Plan and Risk Register.
 (c)ContractsNot later than five days after awarding a contract, order, or agreement, including any modifications thereto, under the Electronic Health Record Modernization Program, the Secretary shall submit to the appropriate congressional committees a copy of the entire such contract, order, agreement, or modification.
			(d)Notification
 (1)RequirementNot later than 10 days after an event described in paragraph (2) occurs, the Secretary shall notify the appropriate congressional committees of such occurrence, including a description of the event and an explanation for why such event occurred.
 (2)Event describedAn event described in this paragraph is any of the following events regarding the Electronic Health Record Modernization Program:
 (A)The delay of any milestone or deliverable by 30 or more days. (B)A request for equitable adjustment, equitable adjustment, or change order exceeding $1,000,000 (as such terms are defined in the Federal Acquisition Regulation).
 (C)The submission of any protest, claim, or dispute, and the resolution of any protest, claim, or dispute (as such terms are defined in the Federal Acquisition Regulation).
 (D)A loss of clinical or other data. (E)A breach of patient privacy, including any—
 (i)disclosure of protected health information that is not permitted under regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 42 U.S.C. 1320d–2 note); and
 (ii)breach of sensitive personal information (as defined in section 5727 of title 38, United States Code).
 (e)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and (B)the Committees on Appropriations of the House of Representatives and the Senate.
 (2)The term Electronic Health Record Modernization Program means— (A)any activities by the Department of Veterans Affairs to procure or implement an electronic health or medical record system to replace any or all of the Veterans Information Systems and Technology Architecture, the Computerized Patient Record System, the Joint Legacy Viewer, or the Enterprise Health Management Platform; and
 (B)any contracts or agreements entered into by the Secretary of Veterans Affairs to carry out, support, or analyze the activities under subparagraph (A).